                                            Case 4:19-cv-07952-HSG Document 25 Filed 03/08/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        HERRON A. ADAMS,                                 Case No. 19-cv-07952-HSG
                                   8                     Plaintiff,                          ORDER DENYING MOTION TO
                                                                                             COMPEL WITHOUT PREJUDICE;
                                   9               v.                                        DENYING REQUEST FOR STAY;
                                                                                             GRANTING EXTENSION OF TIME TO
                                  10        LINA MANGLICMOT, et al.,                         FILE OPPOSITION
                                  11                     Defendants.                         Re: Dkt. No. 23
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff has filed a pro se civil rights action under 42 U.S.C. § 1983. Now pending before
                                  14   the Court is Plaintiff’s motion to compel and request to stay his deadline for opposing the
                                  15   summary judgment motion. Dkt. No. 23. Defendants have filed an opposition. For the reasons
                                  16   set forth below, the Court DENIES Plaintiff’s motion to compel without prejudice; DENIES the
                                  17   request for a stay; and GRANTS Plaintiff an extension of time to file his opposition to the
                                  18   summary judgment motion. Dkt. No. 23.
                                  19                                              DISCUSSION
                                  20   I.       Motion to Compel
                                  21            Plaintiff has filed a motion to compel defendant Manglicmot to respond to his first set of
                                  22   request for production of documents. Dkt. No. 23. Defendants have filed an opposition, arguing
                                  23   inter alia that Plaintiff has not complied with the meet-and-confer requirement set forth in Fed. R.
                                  24   Civ. P. 37 and N.D. Cal. L. R. 37-1(a). Dkt. No. 24. In addition, counsel for Defendants states
                                  25   that, on March 1, 2021, he contacted the prison’s litigation coordinator to arrange for a telephonic
                                  26   meet and confer with Plaintiff that should occur between March 9 and 12, 2021. Dkt. No. 24-1 at
                                  27   2.
                                  28            Plaintiff’s motion to compel is DENIED without prejudice to re-filing after he complies
                                             Case 4:19-cv-07952-HSG Document 25 Filed 03/08/21 Page 2 of 3




                                   1   with the meet-and-confer requirement set forth in Fed. R. Civ. P. 37 and N.D. Cal. L. R. 37-1(a).

                                   2   Fed. R. Civ. P. 37(a)(1) requires that a motion to compel discovery “include a certification that the

                                   3   movant has in good faith conferred or attempted to confer with the person or party failing to make

                                   4   disclosure or discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

                                   5   Local Rule 37-1(a) provides that the Court will not entertain a request or a motion to resolve a

                                   6   discovery dispute unless, pursuant to Fed. R. Civ. P. 37, counsel have previously conferred for the

                                   7   purpose of attempting to resolve all disputed issues. N.D. Cal. L. R. 37-1(a).

                                   8            Plaintiff’s motion to compel lacks the necessary certification that Plaintiff has conferred in

                                   9   good faith with Defendants in an effort to obtain the requested discovery without court action.

                                  10   Accordingly, Plaintiff’s motion to compel is DENIED without prejudice to re-filing with the

                                  11   requisite certification if he is unable to resolve the dispute after good faith meet-and-confer efforts.

                                  12   II.      Request to Stay Deadline to Oppose Summary Judgment Motion
Northern District of California
 United States District Court




                                  13            Plaintiff has requested that the Court stay his deadline for opposing Defendants’ summary

                                  14   judgment motion.1 Dkt. No. 23-2 at 16-20. Defendants have indicated that they oppose an

                                  15   indefinite stay of the briefing schedule but do not oppose the Court granting an extension of time

                                  16   to May 17, 2021, and further extensions of time if the Court deems appropriate. The Court

                                  17   DENIES the request to indefinitely stay the briefing schedule, but GRANTS Plaintiff an extension

                                  18   of time to May 17, 2021 to file his opposition to the summary judgment motion. Defendants shall

                                  19   file a reply brief no later than fourteen (14) days after the opposition is filed. The motion shall be

                                  20   deemed submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                  21                                               CONCLUSION

                                  22            For the reasons set forth above, the Court DENIES the motion to compel without prejudice

                                  23   to re-filing with the requisite certification if Plaintiff is unable to resolve the dispute after good

                                  24

                                  25   1
                                         In this motion, Plaintiff also requests that the Court order Defendants to respond to all
                                  26   interrogatories, admissions and document production requests that have not been answered and
                                       order that Plaintiff “be allowed to complete discovery under the prison state of emergency for
                                  27   COVID-19 orders.” Dkt. No. 23-2 at 8. These requests are DENIED. The first request is
                                       duplicative of the motion to compel, which the Court has denied without prejudice for the reasons
                                  28   set forth above. The second request is denied as moot. Plaintiff is allowed to engage in discovery
                                       and has done so.
                                                                                           2
                                          Case 4:19-cv-07952-HSG Document 25 Filed 03/08/21 Page 3 of 3




                                   1   faith meet-and-confer efforts; DENIES Plaintiff’s request to indefinitely stay his deadline for

                                   2   opposing the summary judgment motion; and GRANTS Plaintiff’s request for an extension of

                                   3   time to file his opposition to the summary judgment motion. Dkt. No. 23. Plaintiff shall file his

                                   4   opposition by May 17, 2021. Defendants shall file a reply brief no later than fourteen (14) days

                                   5   after the opposition is filed. The motion shall be deemed submitted as of the date the reply brief is

                                   6   due.

                                   7          This order terminates Dkt. No. 23.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 3/8/2021

                                  10                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
